             Case 2:19-cv-03136-JS Document 56 Filed 11/19/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LUCIA CAPRIOTTI                                      :       CIVIL ACTION
                                                      :
    v.                                                :       No. 19-3136
                                                      :
 RICHARD ROCKWELL, et al.                             :

                                                ORDER

         AND NOW, this 19th day of November, 2020, upon consideration of Defendants Richard

Rockwell, Professional Security Broadband, Inc. (PSB), Insperity, Inc., Insperity Holdings, Inc.,

and Insperity PEO Services, L.P.’s Motion for Summary Judgment, Plaintiff Lucia Capriotti’s

opposition thereto, and the parties’ presentations at the August 6, 2020, telephonic oral argument

on the Motion, and for the reasons stated in the accompanying Memorandum, it is ORDERED the

Motion (Document 44) is GRANTED in part and DENIED in part as follows:

         •   The Motion is GRANTED as to Insperity, Inc., Insperity Holdings, Inc., and Insperity

             PEO Services, L.P. Judgment is entered in their favor on Count I of the Complaint; and

         •   The Motion is DENIED as to Defendants Rockwell and PSB. An order scheduling this

             case for trial shall be entered separately.



                                                             BY THE COURT:



                                                              /s/ Juan R. Sánchez
                                                             Juan R. Sánchez, C.J.
